  Case 3:19-cv-00477-REP Document 18 Filed 10/15/19 Page 1 of 2 PageID# 171



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


TREVOR FITZGIBBON,                             )
                                               )
               PLAINTIFF                       )
       vs.                                     ) Civil Action No. 3:19-cv-477-REP
                                               )
                                               )
JESSELYN A. RADACK,
                                               )
                                               )
               DEFENDANT                       )
                                               )
                                               )
                                               )

                           MOTION FOR EXTENSION OF TIME

       Defendant, Jesselyn A. Radack (“Radack”), by counsel, pursuant to Fed. R. Civ. P. 6(b)(1)

and Local Rule 7(F)(2)(b), files this motion for an extension of time to and including October 23,

2019, within which to file her Answer to the Amended Complaint filed by Plaintiff, and states as

follows:

       1.      Counsel for Defendant continues to review the allegations raised in the Amended

Complaint with Defendant and requires additional time to respond to the same.

       2.      No party would be prejudiced by the extension. Defendant has filed a Motion to

Dismiss the Amended Complaint which is currently pending.

       3.      The time to respond has not expired.

       4.      Undersigned counsel was unable to reach opposing counsel to obtain his position

on this Motion.

       5.      A proposed order is attached hereto.
  Case 3:19-cv-00477-REP Document 18 Filed 10/15/19 Page 2 of 2 PageID# 172



       WHEREFORE, Defendant, Jesselyn A. Radack requests that this Motion for Extension of

Time be granted, and that Radack be permitted to file her Answer to Plaintiff’s Amended

Complaint on or before October 23, 2019, and that the Court enter the proposed Order attached

hereto, and for such other and further relief as this Court deems appropriate and just.




Dated: October 15, 2019

                                              Respectfully submitted,


                                              __/s/ D. Margeaux Thomas________________
                                              D. Margeaux Thomas (VSB #75582)
                                              The Thomas Law Office PLC
                                              11130 Fairfax Blvd., Suite 200-G
                                              Fairfax, VA 22030
                                              Telephone: 703.957.2577
                                              Facsimile: 703.957.2578
                                              Email: mthomas@thomaslawplc.com
                                              Counsel for Defendant Jesselyn A. Radack


                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, a copy of the foregoing document was filed

with the Court electronically. Notice of this filing will be sent automatically by the Court’s

CM/ECF system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                      /s/ D. Margeaux Thomas__________
                                                      D. Margeaux Thomas (VSB #75582)
